DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2021 has been entered.

Response to Amendment
 	The amendment filed on 08/31/2021 has been entered.   Claims 2, 11 have been cancelled.  Claims 3-4, 8, 12-13, 15 have been withdrawn.  Claims 17-18 have been newly added.  Therefore, claims 1, 3-10, 12-18 remain pending in this application. 

Priority
 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
 	Claims 17-18 are objected to because of the following informalities:  
In claims 17-18, line 4, delete “threshold voltage” and replace with “the threshold voltage”  
 	Appropriate correction is required.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noda (US Pub 2010/0231175).
 	Regarding claim 1, Noda discloses a charging system comprising: 
 	an input voltage supply circuit (comprising: fig. 5, elements D21, M22); 
 	a control circuit (fig. 5, element 23), coupled to the input voltage supply circuit (D21, M22), and configured to control the input voltage supply circuit to generate an input voltage (Vout1) 10according to a battery voltage of a target battery (¶ 0037; the DC-DC converter 2 increases the first voltage V1 so that the first voltage V1 is proportional to the battery voltage Vbat of the secondary battery 10…as the output voltage Vout 1); and 
 	a charging circuit (fig. 3 or 5, element 3 or 3a), coupled to the control circuit (2 or 2a), and configured to receive the input voltage and to provide a charging current to charge the target 15battery (¶ 0033, 0036; 500mA as an example),
 	wherein the target battery receives the charging current (see fig. 1 below; Iout); 
 	wherein the input voltage is generated according to a function that takes the battery voltage as a parameter, and the input voltage is positively correlated with the battery voltage and is greater 20than the battery voltage (¶ 0037 and fig. 4; the DC-DC converter 2 increases the first voltage V1 so that the first voltage V1 is proportional to the battery voltage Vbat of the secondary battery 10, for example, greater than the battery voltage Vbat by a predetermined value, and outputs the increased first voltage V1 to the charge control circuit 3 as the output voltage Vout1).

    PNG
    media_image1.png
    688
    1539
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    297
    775
    media_image2.png
    Greyscale

 	Although Noda does not expressly disclose wherein the function is represented as V_in=M*V_BAT+N*R_on*I_cha+K, vin is the input voltage, 25V_BAT is the battery voltage, R_on is an equivalent resistance of the charging circuit, and I_out (the output current as shown above; see the reproduced figure) is the charging current, M and K are positive numbers, one skilled in the art would recognize that the input voltage (fig. 3, element Vout1) is greater than the battery voltage Vbat by a predetermined value as shown in fig. 4.  
 	Therefore, the total input voltage (Vout1; as shown below) is equal to the summation of the voltage drop of the charge control circuit (Vdrop = I_out*R; R is the impedance of the charge control circuit/charging circuit), the battery voltage (V_bat) and the heat/energy loss of the electric wires (K).  Therefore, one skilled in the art would have found it obvious that the system is able to supply voltage based on the function as shown above, because the claimed function/equation is nothing more than a derivation of Ohm’s law equations based on the claimed invention.  Thus, the input voltage is generated according to a function based on Ohm’s law equations would be within the level of ordinary skill in the art.

    PNG
    media_image3.png
    1038
    838
    media_image3.png
    Greyscale

 	Claims 5-7, 9-10, 14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noda (US Pub 2010/0231175) in view of Wojcik et al. US Pub 2014/0191033 (hereinafter Wojcik).
 	Regarding claim 5, Noda discloses the charging system includes the control circuit (fig. 3 or 5, element 2 or 23) and the input voltage supply circuit (includes fig. 5, elements D21, M22); and the charging system further includes a power supply battery (¶ 0029; can be a fuel cell or a solar battery), and the input voltage supply circuit obtains power stored in the power supply battery (11) to generate the input voltage (Vout1).
 	Noda does not disclose the control circuit, the input voltage supply circuit and the power supply battery are arranged in a battery box.


    PNG
    media_image4.png
    526
    706
    media_image4.png
    Greyscale

 	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Noda to incorporate with the teaching of Wojcik by including multiple electronic components in the case as suggested by Wojcik, and it would be advantageous to protect the system/circuitry from physically damage and further increase the utility of the charging system.
 	Regarding claim 6, Noda discloses the charging system includes charging circuit (fig. 3, element 3) and target battery (fig. 3, element 10).
 	Noda does not disclose the two elements are arranged in a portable electronic device.

 	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Noda to incorporate with the teaching of Wojcik by including multiple electronic components in the device as suggested by Wojcik, and it would be advantageous to protect the system/circuitry from physically damage and further increase the utility of the charging system.
 	Regarding claims 7 and 14, Noda in view of Wojcik discloses wherein the portable electronic device (Wojcik, 1050) comprises a battery voltage detection circuit (fig. 5, elements R31, R32) which is configured to transmit a value of the battery voltage (Vd) to the control 25circuit (control circuit 23).
 	Regarding claims 9 and 16, Noda discloses wherein the charging circuit is a switch charging circuit (fig. 5, element M31).
 	Regarding claim 10, Noda teaches a portable electronic system, comprising:  
 	an input voltage supply circuit (fig. 5, element 11; comprises a DC power supply);
 	a power supply battery (fig. 3, element 11), coupled to the input voltage 10supply circuit (comprising: fig. 5, elements D21, M22); and 
 	a control circuit (23), coupled to the input voltage supply circuit (D21, M22), and configured to control the input voltage supply circuit to obtain power stored in the power supply battery (11) to generate 15an input voltage (Vout1) according to the battery voltage of a target battery (¶ 0037; the DC-DC converter 2 increases the first voltage V1 so that 
 	wherein the target battery receives the charging current (see fig. 1 above; Iout); and 
 	the portable electronic system, comprising the target battery (10), and comprising: 
 	a charging circuit (fig. 3 or 5, element 3 or 3a), coupled to the control circuit (2 or 2a), 20and configured to receive the input voltage and provide a charging current to charge the target battery (¶ 0033, 0036; 500mA as an example); 
 	wherein the input voltage is generated according to a function which takes the battery voltage as a 25parameter, and the input voltage is positively correlated with the battery voltage and the input voltage is greater than the battery voltage (¶ 0037 and fig. 4; the DC-DC converter 2 increases the first voltage V1 so that the first voltage V1 is proportional to the battery voltage Vbat of the secondary battery 10, for example, greater than the battery voltage Vbat by a predetermined value, and outputs the increased first voltage V1 to the charge control circuit 3 as the output voltage Vout1).
 	Although Noda does not expressly disclose wherein the function is represented as V_in=M*V_BAT+N*R_on*I_cha+K, vin is the input voltage, 25V_BAT is the battery voltage, R_on is an equivalent resistance of the charging circuit, and I_out (the output current as shown above; see the reproduced figure) is the charging current, M and K are positive numbers, one skilled in the art would recognize that the input voltage (fig. 3, 
 	Therefore, the total input voltage (Vout1; as shown below) is equal to the summation of the voltage drop of the charge control circuit (Vdrop = I_out*R; R is the impedance of the charge control circuit/charging circuit), the battery voltage (V_bat) and the heat/energy loss of the electric wires (K).  Therefore, one skilled in the art would have found it obvious that the system is able to supply voltage based on the function as shown above, because the claimed function/equation is nothing more than a derivation of Ohm’s law equations based on the claimed invention.  Thus, the input voltage is generated according to a function based on Ohm’s law equations would be within the level of ordinary skill in the art. 	Noda fails to disclose the portable electronic system, comprising: a battery box includes an input voltage supply circuit, a power supply battery, a control circuit; and a portable electronic device further includes a target battery, a charging circuit.
 	However, Wojcik discloses the portable electronic system, comprising: a battery box (fig. 10, element 1030) includes an input voltage supply circuit (1025), a power supply battery (1023), a control circuit (1021); and a portable electronic device (1050) further includes a target battery (1053), a charging circuit (1052).
 	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Noda to incorporate with the teaching of Wojcik by including multiple electronic components in the device and the case as suggested by Wojcik, and it would be advantageous to protect the system/circuitry from physically damage and further increase the utility of the charging system.
Allowable Subject Matter
 Claims 17-18 would be allowable if rewritten to overcome the rejection(s) under claims objections, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
 	Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive. 
 	On pages 9 of the remarks, Applicant argues that “Vouti is still greater than the battery voltage Vbat of the secondary battery 10 by a predetermined value…and Claim 1 now defines that the target battery receives the charging current. However, the secondary battery 10 in Noda's FIG.5 does not receive the current Ich, since the current Ich is divided to the resistors R31, R32 after flowing the resistor Rs. By this way, the resistors R31, R32 generates a divided voltage Vd as stated in paragraph [0044] of Noda. Therefore, the Vout in Noda is not equal to Ich*R+Vbat…”
 	However, the Examiner respectfully disagrees because 1) Noda clearly discloses the power supply circuit includes the DC-DC converter 2 which is able to increase the first voltage V1 is proportional to the battery voltage Vbat of the secondary battery 10, for example, greater than the battery voltage Vbat by a predetermined value, and outputs the increased first voltage V1 to the charge control circuit 3 as the output voltage Vout1 in ¶ 0037.  Further, Noda further discloses the charge control circuit 3a operates using the voltage Vout1 input from the DC-DC converter 2a as power supply so as to perform the predetermined constant-current, constant-voltage charging on the 

    PNG
    media_image5.png
    502
    863
    media_image5.png
    Greyscale

 	
 	2) Further, the total input voltage (Vout1; as shown below) is equal to the summation of the voltage drop of the charge control circuit (Vdrop = I_out*R; R is the impedance of the charge control circuit/charging circuit), the battery voltage (V_bat) and all heat/energy loss (voltage drop) of the electric wires (K). Therefore, one skilled in the art would have found it obvious that the system is able to supply voltage based on the function as shown above, because the claimed function/equation is nothing more than a derivation of Ohm’s law equations.  Thus, the input voltage is generated according to a function based on Ohm’s law equations would be within the level of ordinary skill in the art.

 	3) The Office takes position take interprets the output current (I_out; as shown below) as the charging current (as the claimed limitation).  Therefore, it still reads on the claimed invention.

    PNG
    media_image2.png
    297
    775
    media_image2.png
    Greyscale

 	4) The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law (MPEP 2144 (I)).
 	After having considered all of applicant’s arguments, the obviousness rejection of claim 1 over Noda is maintained. 

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIXUAN ZHOU whose telephone number is (571)272-6739. The examiner can normally be reached 9:00 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZIXUAN ZHOU/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        01/28/2022